DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/13/2022.
Allowable Subject Matter
Claims 1-2, 5-16, and 18-23 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method for MOSFET device comprising forming a first embedded semiconductor region (ESR) in the enclosed space, wherein the first ESR is intrinsic, forming a first second-type well and a second second-type well over a deep second-type well, and forming a second ESR abutting the first second-type well and the second second-type well in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest a method for MOSFET device comprising forming a first embedded semiconductor region (ESR) between the p-type well and the deep n-type well, wherein the first ESR is intrinsic, and forming a second ESR abutting the first n-type well, the second n-type well, and the deep n-type well, wherein the second ESR is intrinsic in combinations with other claim limitations as required by claim 11.
The search of the prior art does not disclose or reasonably suggest a method for MOSFET device comprising forming a first intrinsic embedded semiconductor region (ESR) abutting the first n- type well, the second n-type well, and the deep n-type well; and forming a second intrinsic ESR abutting the first n-type well and the deep n-type well; and forming a third n-type well abutting the second intrinsic ESR and the deep n-type well in combinations with other claim limitations as required by claim 16.
The dependent claims 2, 5-10, 12-15, and 18-23 are allowable by virtue of the dependence upon the claims 1, 11, and 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891